 

 

U.S. DISTRICT CUuni
AHGHSTA OLY
IN THE UNITED STATES DISTRICT COURT FOR THE "~~ ©
SOUTHERN DISTRICT OF GEORGIA 9019 JUL -9 AM 9: 34

AUGUSTA DIVISION
orere Cee
So

 

GI, INC. , * : ee
* Blot. UP GA.
Plaintiff, *
*
Vv. * CV 117-179
*
CNH INDUSTRIAL AMERICA, LLC, *
*
Defendant. *
ORDER

Before the Court is Defendant CNH Industrial America, LLC’s
motion to seal. (Doc. No. 102.) Defendant requests to seal
Exhibits 1 and 2 to the Affidavit of Sriyani Fernando,! filed as
Exhibit B to Defendant’s reply in support of its motion for summary
judgment. (Dec. Now LOL.)

Exhibit 1 to the Fernando Affidavit includes’ several
“Warranty Bulletins” outlining amendments to the terms of
Defendant’s Dealer Operating Guide. Defendant contends these
documents contain confidential and proprietary information about
Defendant’s warranties that could result in a competitive

disadvantage for both parties if the information is made available

 

1 Mr. Fernando previously submitted an affidavit in support of Defendant's
motion for summary judgment. (Doc. No. 87-3.) The affidavit referenced here
is Mr. Fernando’s second affidavit that was filed on June 26, 2019. (Doc. No.
101-2.,)

 
 

 

to the public. The Court previously granted motions to seal the
Dealer Operating Guide for the same reason. (See Doc. No. 91.)

Exhibit 2 to the Fernando Affidavit is an August 2017 letter
between the parties discussing the May 2017 warranty audit. This
letter also contains confidential and proprietary information
about Defendant’s warranty audit process.

The Court concludes good cause exists to seal both Exhibits.
Accordingly, Defendant’s motion to seal (doc. no. 102) is GRANTED.
The Clerk is hereby DIRECTED to file Exhibits 1 and 2 to the
Affidavit of Sriyani Fernando UNDER SEAL until further order of

this Court.

ORDER ENTERED at Augusta, Georgia, this Ey aa, of July,

  
  

201%.

 

UNITED STATES/M{STRICT JUDGE

 
